DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosch (US 20090039814, hereinafter Rosch) in view of Seiller et al. (US 20170043681, hereinafter Seiller).
Regarding claim 1, Rosch teaches an anti-pinch control system comprising:  
a motor configured to generate driving force for moving a seat of a vehicle (See at least Rosch: Fig. 1; Para. 0030);
a pressure sensor configured to detect a pressure applied to the seat (See at least Rosch: Fig. 1; Para. 0034);
a current measurement sensor configured to measure an amount of current generated by the motor (See at least Rosch: Para. 0002);…
Yet, Rosch does not explicitly teach:
a database unit configured to store data on an amount of current required to drive the seat that corresponds to the pressure detected by the pressure sensor; and 
a controller configured to vary an anti-pinch value of the seat based on data corresponding to the pressure applied to the seat. 
However, in the same field of endeavor, Seiller teaches:
a database unit configured to store data on an amount of current required to drive the seat that corresponds to the pressure detected by the pressure sensor (See at least Seiller: Fig. 2 and 4; Para. 0046, 0051); and 
a controller configured to vary an anti-pinch value of the seat based on data corresponding to the pressure applied to the seat (See at least Seiller: Fig. 2 and 4; Para. 0046, 0051).
It would have been obvious to one of ordinary skill in the art to include in an anti-pinch control system of Rosch with change input value according to pressure as taught by Seiller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 5, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1. Seiller further teaches:
wherein the controller increases the anti-pinch value as a pressure value, measured in real time, increases based on a pressure value corresponding to a currently set anti-pinch value (See at least Seiller: Fig. 2 and 4; Para. 0046, 0051).
It would have been obvious to one of ordinary skill in the art to include in an anti-pinch control system of Rosch with change input value accordingly as taught by Seiller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosch in view of Seiller, as applied to claim 1 above, and further in view of So (KR20160115171A, hereinafter So, already of record from IDS).
Regarding claim 2, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1.
Yet, Rosch in combination with Seiller does not explicitly teach:
wherein the controller comprises: 
a matching unit configured to match a newly measured pressure and the data stored in the database unit; 
a calculator configured to derive the anti-pinch value based on the data matched by the matching unit; and 
a motor driver configured to control driving of the seat based on the anti-pinch value.
However, in the same field of endeavor, So teaches:
wherein the controller comprises: 
a matching unit configured to match a newly measured pressure and the data stored in the database unit (See at least So: Page 7, Para. 4 and 7); 
a calculator configured to derive the anti-pinch value based on the data matched by the matching unit (See at least So: Page 7, Para. 4-9); and 
a motor driver configured to control driving of the seat based on the anti-pinch value (See at least So: Page 7, Para. 4 and 7).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with anti-pinch value calculation as taught by So since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 3, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1. So further teaches:
further comprising: a temperature sensor configured to detect a temperature of air inside and outside the vehicle (See at least So: Page 7, Para. 4 and 7); 
wherein the controller varies the anti-pinch value of the seat based on an amount of current corresponding to the temperature of air inside and outside the vehicle and the pressure applied to the seat (See at least So: Page 7, Para. 4 and 7).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with adjustment based on temperature as taught by So since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 4, Rosch in combination with Seiller and So teaches the anti-pinch control system of claim 3. So further teaches:
wherein the controller increases the anti-pinch value as a temperature, measured in real time, decreases based on a temperature value corresponding to a currently set anti-pinch value (See at least So: Page 7, Para. 8).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with adjustment based on temperature as taught by So since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 9, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1. So further teaches:
further comprising: a temperature sensor configured to detect a temperature of air inside and outside the vehicle (See at least So: Page 7, Para. 4 and 7), 
wherein the database unit stores the anti-pinch value calculated by the controller and a temperature and a pressure that match the anti-pinch value (See at least So: Page 7, Para. 4 and 7); and 
wherein the controller matches a pressure applied to the seat and a temperature of the vehicle, which are newly measured, and data of the database unit, and sets the matching anti-pinch value to a new anti-pinch value (See at least So: Page 7, Para. 4 and 7).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with adjustment based on temperature and pressure as taught by So since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 10, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1. So further teaches:
wherein the controller matches a pressure applied to the seat and a temperature of the vehicle, which are newly measured, and data of the database unit (See at least So: Page 7, Para. 4 and 7);
wherein the controller calculates a value obtained by adding a preset value to the matched amount of current, as the anti-pinch value (See at least So: Page 7, Para. 4 and 7); and 
wherein the preset value is a value varied depending on the amount of current (See at least So: Page 7, Para. 4 and 7).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with adjustment based on temperature and pressure as taught by So since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 11, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1. So further teaches:
wherein the anti-pinch value is a limiting value of the amount of current required by a motor depending on a load applied to the seat (See at least So: Page 6, Para. 4-5); and
wherein the controller stops driving the seat when the current measurement sensor detects an amount of current equal to or greater than the anti-pinch value (See at least So: Page 6, Para. 4-5).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with adjustment of seat in certain range as taught by So since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosch in view of Seiller, as applied to claim 1 above, and further in view of Kincaid (US 20110270491, hereinafter Kincaid, already of record from IDS).
Regarding claim 6, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1.
Yet, Rosch in combination with Seiller does not explicitly teach:
wherein the controller analyzes the pressure applied to the seat during a preset data recognition time and increases the preset data recognition time and analyzes the pressure applied to the seat when a range of variation in the pressure is equal to or greater than a preset range.
However, in the same field of endeavor, Kincaid teaches:
wherein the controller analyzes the pressure applied to the seat during a preset data recognition time and increases the preset data recognition time and analyzes the pressure applied to the seat when a range of variation in the pressure is equal to or greater than a preset range (See at least Kincaid: Para. 0032).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with recognition time of pressure data as taught by Kincaid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Regarding claim 7, Rosch in combination with Seiller and Kincaid teaches the anti-pinch control system of claim 6. Kincaid further teaches:
wherein the controller derives an average of the pressure applied to the seat during the new data recognition time and calculates the anti-pinch value based on the average pressure value (See at least Kincaid: Para. 0033).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with average value as taught by Kincaid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase accuracy.

Regarding claim 8, Rosch in combination with Seiller teaches the anti-pinch control system of claim 1. Kincaid further teaches:
wherein the controller analyzes the pressure applied to the seat during a preset data recognition time and processes data measured during the preset data recognition time as noise when a range of variation in the pressure is equal to or greater than a preset range (See at least Kincaid: Para. 0032).
It would have been obvious to one of ordinary skill in the art to include in the anti-pinch control system of Rosch in combination with Seiller with recognition time of pressure data as taught by Kincaid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase comfort level and safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663